DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 03/14/2022 is acknowledged.  The traversal is on the ground(s) that the claims and/or subject matter are believed to bear sufficient relationship to be considered together and the examination of all the claims would not appear to be an excessive burden. This is not found persuasive because as mentioned in the restriction requirements, the traffic light control system of invention II comprises elements that are not required by the system of invention I and requires a different field of search, for example searching different classes/subclasses or electronic resources, or employing different search queries .
The requirement is still deemed proper and is therefore made FINAL.
Claim 49 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/14/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 37, 100-105, 107-110, and 113-120 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 37 and 120, the applicant claims “a neural network subsystem implemented in software”. The applicant has not specified what constitutes said subsystem. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite.
The term “sufficient” in claim 37 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
With respect to claims 100, 107-110, 115-117, and 120, the applicant recites “traffic types”, “vehicle type”, “data types”, “context types” and “category types”. It is not clear to the examiner what the applicant is trying to convey with the term “type”. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claims indefinite.
Claims 100-105, 107-110, and 113-119 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims 37 and 120 and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 37, 100-101, 103-105,and 119 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trompf et al US 5,949,367 (hence Trompf) in view of Lamprecht et al US 2011/0205086 A1 (hence Lamprecht).
In re claim 37, Trompf discloses a device for the automatic classification of objects by means of Doppler-broadened radar echo signals with the use of a neural network (Abstract) and teaches the following:
a neural network subsystem implemented in software executed by the at least one processor (Fig.1, and Col.4, Lines 55-67); memory storage coupled to one or both of the traffic light controller and/or the neural network subsystem (Fig.4, MEM, and Col.4, Lines 43-45); communication input circuitry and/or communication output circuitry (Fig.2, IN1+, ON1+, and Col.6, Lines 18-32); and a plurality of sensor inputs ((Fig.2, IN1+); wherein the system includes sufficient 
However, Trompf doesn’t explicitly teach the following:
a traffic light controller that implements traffic control using at least one digital processor
Nevertheless, Lamprecht discloses traffic control system is provided including an arrangement of traffic lights at a traffic intersection, and a radar sensor installed at the intersection such that its field and range of detection covers at least one approach to the intersection (Abstract) and teaches the following:
a traffic light controller that implements traffic control using at least one digital processor (Abstract and Paragraph 0055)
It would have been obvious to one having ordinary skills in the art at the time the invention was made to have modified the Trompf reference and implement it on a traffic light controller, as taught by Lamprecht, in order to monitor traffic at said traffic light (Trompf, Col.5, Line 35).
In re claim 100, Trompf discloses the following:
wherein the neural network subsystem comprises instructions, executed by the at least one processor for: processing new sensory inputs (Col.8, Lines 5-14); and retraining previously deployed neurons to take advantage of the new sensors; wherein recognition of the traffic types is enhanced via adapting 
In re claim 101, Trompf discloses the following:
wherein the neural network subsystem comprises instructions, executed by the at least one processor for: processing new sensory inputs; and utilizing additional, reserve neuron capacity that was initially included in the system, wherein the reserve neuron capacity is subsequently trained to utilize the new inputs (Col.8, Lines 5-19)
In re claim 103, Trompf discloses the following:
wherein the neural network subsystem comprises instructions, executed by the at least one processor for: utilizing 2 or more layers of neural network neuron storage elements for unique recognition, classification, and/or traffic flow decision-making tasks (Fig.2, and Col.3, Lines 21-25)
In re claim 104, Trompf discloses the following:
wherein the unique recognition includes feeding from a low-level layer to higher level layers (Fig.2, and Col.6, Lines 18-32)
In re claim 105, Lamprecht discloses the following:
wherein the traffic flow decision- making includes state information inputs from nearby similar traffic controllers comparable with intermediate level traffic state recognition at the local controller which are combined at higher levels to optimize traffic flow decision-making at the local traffic signal light (Fig.4 and Paragraphs 0037-0039)
In re claim 119, Lamprecht discloses the following:
one or more neural network arrays configured to absorb/perform functions of digital logic circuitry to configure, store, and/or change traffic light sequences and control decision with zero cost configuration change (Abstract)

Claim 107 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trompf and Lamprecht and further in view of Glier et al US 2002/0054210 A1 (hence Glier).
In re claim 107, Trompf discloses the claimed invention as recited above including performing recognition of the traffic types using physical sensors in infrastructure of the traffic light system (Fig.1, ANT, and Col.4, Lines 55-67) but doesn’t explicitly teach the following:
performing recognition of the traffic types using an array having a plurality of sensor inputs from video sensors, and other sensor inputs from one or more electromagnetic sensors 
Nevertheless, Glier discloses a method and apparatus for Traffic Light Violation Prediction And Control (Abstract) and teaches the following:
performing recognition of the traffic types using an array having a plurality of sensor inputs from video sensors, and other sensor inputs from one or more electromagnetic sensors (Paragraphs 0004 and 0063)
It would have would have been obvious to one having ordinary skills in the art at the time the invention was made to have modified the Trompf reference to include a video tracking and electromagnetic sensors, as taught by Glier, in order to control .

Allowable Subject Matter
Claims 110, 113-117, and 120 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 102, 108-109, and 118 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAMI KHATIB/Primary Examiner, Art Unit 3669